DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-14 are still pending
Claims 1-3 and 5-13 have been amended
Claim 4 is still cancelled
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 5/9/2022, with respect to the rejection(s) of claim(s) 1-14 under U.S.C. 103 and U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klos; Hans-Henning et al. (United States Patent Publication #US 20150059478; previously presented; hereinafter Klos) in view of NIEZRECKI CHRISTOPHER et al. (International Patent Publication #WO 2015065873; previously presented; hereinafter Niezrecki) further in view of Bechhoefer; Eric Robert (United States Patent Publication # US 20150330950; newly cited; hereinafter Bechhoefer).
Regarding claim 1, Klos teaches
A method for monitoring at least one journal bearing (par.8 teaches a method for monitoring a journal bearing) for a shaft (par.27 and fig.1 teaches a shaft 14) for a shaft in respect to at least one acoustic event (par.28 teaches acoustic emission as acoustic event) in the journal bearing, comprising:
a) detecting a time dependent solid borne sound signal (par.31 teaches a time dependent solid borne sound signal as sound emissions in the slide bearing 12 determined time; solid borne sound is sound that is carried via the structure), in particular emitted by the journal bearing, with by at least one solid borne sound signal sensor (par.31 teaches sensor 22 detecting sound emissions in the slide bearing 12 making it a solid borne sound signal sensor), 
b) transmitting the output signal of the at least one solid borne sound signal sensor to a signal pre-processing device (par.31 teach the output signal being transmitted to amplifier 24),
to a signal evaluation device (par.31 teach signal evaluation device as microprocessor)
c) amplifying frequency components of the solid borne sound signal in the signal pre-processing device (par.17 teaches amplifying frequency values measured);


Klos fails to teach
the at least one journal bearing coupled with a gearbox.
having a frequency between 200 kHz and 1 MHz 
d) wirelessly transmitting the output signal of the signal pre-processing device is via an antenna device to for detecting and/or locating of the at least one acoustic event, demodulating the output signal of the signal pre-processing device with the signal evaluation device to detect the at least one acoustic event, localize the at least one acoustic event and/or detect a wear status of the at least one journal bearing.

Niezrecki does teach
the at least one journal bearing coupled with a gearbox (par.29 teaches a method for detecting defects in hollow mechanical structure; Journal bearings are hollow structures that are connected to gearboxes in wind turbines inherently by design and although Niezrecki focuses on detecting defects in wind turbine blades, its clear from par.29 that the method could be implemented in other wind turbine components such as a journal bearing).
d) wirelessly transmitting the output signal of the signal pre-processing device is via an antenna device to (par.18 teaches a wireless transmitter configured to receive and communicate data; Wireless communication systems require antennas at the transmitter and receiver to operate properly) for detecting and/or locating of the at least one acoustic event (par.13 teaches locating acoustic event), demodulating (par.77 teaches demodulation) the output signal of the signal pre-processing device with the signal evaluation device to detect the at least one acoustic event, localize the at least one acoustic event and/or detect a wear status (par.126 teaches detecting a wear status) of the at least one journal bearing (par.13 teaches locating acoustic event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos to incorporate the teachings of Niezrecki; which would provide an improved invention for a damage detection system as disclosed by Niezrecki (par.18).
 Klos in view of Niezrecki fails to teach 
having a frequency between 200 kHz and 1 MHz 
Bechhoefer does teach
having a frequency between 200 kHz and 1 MHz (par.37 teaches a frequency range between 500kHz and 40MHz).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Bechhoefer; which would provide a method and system for structural fatigue crack monitoring as disclosed in by Bechhoefer(par.2).

Regarding claim 2, Klos in view of Niezrecki further in view Bechhoefer teaches the method of claim 1, and further comprising transmitting the output of the at least one solid borne sound signal sensor over a wire and/or wirelessly to the signal pre-processing device (Niezrecki par.18 teaches a wireless transmitter).

Regarding claim 9, Klos teaches
A device (par.16 teaches a device) for monitoring at least one journal bearing (par.8 teaches monitoring a journal bearing) for a shaft (par.27 and fig.1 teaches a shaft 14) in respect to at least one acoustic event (par.28 teaches acoustic emission as acoustic event), the device comprising:
at least one solid borne sound signal sensor (par.31 teaches sensor 22 detecting sound emissions in the slide bearing 12 making it a solid borne sound signal sensor) for detecting a time dependent solid borne sound signal emitted by the journal bearing (Klos par.31 teaches a time dependent solid borne sound signal as sound emissions in the slide bearing 12 determined time; solid borne sound is sound that is carried via the structure),
a signal pre-processing device for pre-processing the at least one solid borne sound signal received from the at least one solid borne signal sensor (par.31 teach the output signal being transmitted to amplifier 24), 
an amplifier device for amplifying frequency components of the solid borne sound signal (par.31 teaches amplifier 24)
a signal evaluation device for wirelessly receiving the output signal of the signal pre- processing device (par.31 teach evaluation device as microprocessor), 
Klos fails to teach the at least one journal bearing coupled to a gearbox,
Having a frequency between 200 kHz and 1 MHz
a wireless transmitter comprising an antenna device for outputting a signal of the signal pre-processing device, and a signal evaluation device for wirelessly receiving the output signal of the signal pre- processing device, 
the signal evaluation device comprising a detection device and/or a location device for the at least one acoustic event. wherein the signal evaluation device demodulates the output signal of the signal pre-processing device for detecting the at least one acoustic event, localizing the at least one acoustic event and/or detecting a wear status of the at least one journal bearing.

Niezrecki does teach a wireless transmitter comprising an antenna device for outputting a signal of the signal pre-processing device (par.18 teaches a wireless transmitter configured to receive and communicate data; Wireless communication systems require antennas at the transmitter and receiver to operate properly), and
the signal evaluation device comprising a detection device and/or a location device (par.13 teaches locating acoustic event; par.78 teaches sensor performing the action of monitoring; in order to detect something, it must be monitored) for the at least one acoustic event. wherein the signal evaluation device demodulates (par.77 teaches demodulation) the output signal of the signal pre-processing device for detecting the at least one acoustic event, localizing the at least one acoustic event and/or detecting a wear status of the at least one journal bearing (par.13 teaches locating acoustic event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos to incorporate the teachings of Niezrecki; which would provide an improved invention for a damage detection system as disclosed by Niezrecki (par.18).
Klos in view of Niezrecki fails to teach 
having a frequency between 200 kHz and 1 MHz 

Bechhoefer does teach
having a frequency between 200 kHz and 1 MHz (par.37 teaches a frequency range between 500kHz and 40MHz).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Bechhoefer; which would provide an advanced method and system for structural fatigue crack monitoring as disclosed in by Bechhoefer(par.2).

Regarding claim 12, Klos in view of Niezrecki further in view Bechhoefer teaches the device according to claim 9, wherein the signal evaluation device comprises a detection device configured for detecting the at least one acoustic event and/or a location device configured for locating the at least one acoustic event (Niezrecki par.13 teaches locating acoustic event; Niezrecki par.78 teaches sensor performing the action of monitoring; in order to detect something it must be monitored).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of NIEZRECKI further in view of Bechhoefer further in view of NTZIACHRISTOS VASILIS et al. (European Patent Publication # EP 2946721; previously cited; hereinafter Ntziachristos).
Regarding claim 3, Klos in view of Niezrecki further in view Bechhoefer teach the method of claim 1, but fail to teach and further comprising encoding the output signal of the signal pre-processing device as a homodyne signal.
Ntziachristos does teach and further comprising encoding the output signal of the signal pre-processing device as a homodyne signal (par.104 ln 24-32 teaches homodyne signal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki further in view Bechhoefer to incorporate the teachings of Ntziachristos; which would provide an improved invention for optoacoustic imaging of an object as disclosed by Ntziachristos(par.4).

Claims 5-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of NIEZRECKI further in view of Bechhoefer further in view of further in view of MASTRO; JACOB PETER et al. (United States Patent Publication #US 20170102292; previously presented; hereinafter Mastro).

Regarding claim 5, Klos in view of Niezrecki further in view Bechhoefer teach the method of claim 1, and further comprising providing that the at least one journal bearing is (par.8 discloses a journal bearing). However, Klos in view of Niezrecki fail to teach part of an epicyclic gearbox of, a geared turbofan engine.
Mastro does teach part of an epicyclic gearbox of (par.17 and fig.1 disclose an epicyclic gear system 36 as the epicyclic gearbox), a geared turbofan engine (par.2 discloses a geared turbofan engine as common in the art of aircraft turbine engines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 6, Klos in view of Niezrecki further in view Bechhoefer further in view of Mastro teach the method of claim 5, and further comprising monitoring all planet gears of the epicyclic gearbox with respect to the at least one acoustic event (Mastro par.4 teaches monitoring epicyclic gear system; Klos abstract teaches monitoring with respect to acoustic emissions).

Regarding claim 7, Klos in view of Niezrecki further in view Bechhoefer further in view of Mastro teach the method of claim 5, and further comprising providing that the antenna device is at least in part coupled to a rotating part connected to the gearbox (Mastro Par.28 teaches rotating side as rotating part coupled to electrical leads).

Regarding claim 8, Klos in view of Niezrecki further in view Bechhoefer further in view of Mastro teach The method of claim 7, and further providing that the antenna device includes a rotating antenna element connected to a rotating part (Mastro par.12 disclose rotating side as rotating part) of the gearbox and operatively connected to a static antenna element connected to a static part (Mastro par.12 disclose static side as static part) of the geared turbofan engine (Mastro par.12 discloses twin-leads, the 1st  lead connected to a static side, which is a part thus making the 1st lead a static antenna element, and the 2nd lead is connected to a rotating side, which is a part thus making the 2nd lead a rotating antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element).

Regarding claim 11, Klos in view of Niezrecki further in view Bechhoefer teach the device according to claim 9, but fail to teach wherein the antenna device includes a rotating antenna element, connected to a rotating part of the gearbox and configured as a wireless sender and a static antenna element 6connected to a static part, a static part of the gearbox and configured as a wireless receiver.
Mastro does teach wherein the antenna device includes a rotating antenna element (Mastro par.12 discloses twin-leads with the 2nd lead connected to a rotating side, which is a part thus making the 2nd lead a rotating antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element), connected to a rotating part (Mastro par.12 disclose rotating side) of the gearbox and configured as a wireless sender (par.4 teaches sensor as wireless sender) and a static antenna element (Mastro par.12 discloses twin-leads, the 1st lead connected to a static side, which is a part thus making the 1st lead a static antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element) 6connected to a static part (Mastro par.12 disclose static side as static part), a static part (Mastro par.12 disclose static side as static part) of the gearbox and configured as a wireless receiver (par.4 teaches signal processor as wireless receiver).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki further in view Bechhoefer to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 13, Klos in view of Niezrecki further in view Bechhoefer teach the device according to claim 9.
Klos in view of Niezrecki further in view Bechhoefer fail teach a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft. 
Mastro does teach
A gas turbine engine for an aircraft (Mastro fig.1 and par.9 shows aircraft gas turbine) comprising: 
an engine core (Mastro fig.1 and par.9 shows aircraft gas turbine engine core; engine core is made up of elements 14,18,12,22,28,24,16,26 and 20) comprising a turbine, a compressor, (Mastro fig.1 and par.17 teach turbine 24, compressor 14) and a core shaft connecting the turbine to the compressor (Mastro fig.1 and par.17 teach core shaft as high pressure shaft 26); 
a fan located upstream of the engine core (Fig.1 shows fan 32 upstream from core), the fan comprising a plurality of fan blades (Mastro fig.1 shows fan 32 having a plurality of blades); 
a gearbox that receives (Par.17 teach gearbox as epicycle gear system configured to receive since it is coupled) an input from the core shaft (par.25 teaches input shaft) and outputs drive to the fan so as to drive the fan (par.17 teach fan drive system) at a lower rotational speed (par.17 teach slower fan speed) than the core shaft.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki further in view Bechhoefer to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 14, Klos in view of Niezrecki further in view Bechhoefer further in view of Mastro teach the gas turbine engine according to claim 13, wherein 
the turbine is a first turbine (Mastro par.17 and fig.1 disclose low pressure turbine 16 as 1st turbine), the compressor is a first compressor (Mastro par.17 and fig.1 disclose low pressure compressor 14 as 1st compressor), and the core shaft is a first core shaft (Mastro par.17 and fig.1 disclose low pressure shaft 18 as 2nd  shaft); 
the engine core further comprises a second turbine (Mastro par.17 and fig.1 disclose high pressure turbine 24 as 2nd turbine), a second compressor (Mastro par.17 and fig.1 disclose high pressure compressor 22 as 2nd compressor), and a second core shaft connecting the second turbine to the second compressor (Mastro par.17 and fig.1 disclose high pressure shaft 26 as 2nd shaft all connected); and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Mastro par.17 and fig.1 disclose low pressure unit 12 rotating at a higher speed).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of NIEZRECKI further in view of Fujimura, Munenori et al. (United States Patent Publication # US 20040108967; previously cited; hereinafter Fujimura).

Regarding claim 10, Klos in view of Niezrecki further in view Bechhoefer teach the device according to claim 9, wherein at least one solid borne sound signal sensor is a piezoelectric element, is coupled (Klos par.28 teaches piezoelectric sensor element coupled to measuring arrangement 20) to the at least one journal bearing. 
Klos in view of Niezrecki fail to teach that the piezoelectric element coupled with an glue connection.
Fujimura does teach a glue connection (par.119 and fig.18 disclose an epoxy resin (which is a glue) connection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Fujimura; which would provide an improved embodiment for a sensor consisting an epoxy resin connection that can also act as a protective film which would improves weather resistance and prevent deterioration as disclosed by Fujimura (par.119).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
Demtroder; Jens US 20080279686 A1 is a wind turbine with one gearbox and an epicyclic gearbox. The gearbox comprises sensors for measuring condition values of the wind turbine, and is characterized in that the sensors are mounted on one or more rotating parts of the gearbox.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867